DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive.
The applicant argues that the claims are not abstract because the maintenance executing entity may include a robot.
The examiner respectfully submits that the maintenance executing entity in the specification is expressly taught “the maintenance executing entity 5 is formed by a technician having the required maintenance skills to perform the required maintenance activity at the specific affected machine component 4-i. In a possible embodiment, the technician can be directed to the machine 2 and the affected machine component 4-i under control of the processing unit 1B.” The amended independent claims do not expressly and definitively preclude the performance of the maintenance activity by a human based on the performance of the abstract idea of scheduling the maintenance tasks. The examiner respectfully reiterates that the performance of the determined maintenance task is considered an insignificant extra solution activity. The claims are directed to determining what tasks to accomplish based on the received data. Performing the task does not render the abstract idea patent eligible. Further, the use of “comprising” robotic components as tools to perform the maintenance as in claim 21 does not preclude the operation of the task by a human using robotic tools. It is not explicitly automatically performed only by a robot. Additionally, the newly recited limitations directed to the learning or training of rules are not disclosed to be definitively performed by any type of machine learning or neural network. While the specification notes that a neural network may be used, there is no teaching of any specificity to the machine learning components other than a general statement of use, which amounts to nothing more than generally using the machine learning to perform the abstract idea.
The applicant argues that Byrne fails to teach machine maintenance ontology or matching machine context.
The examiner respectfully submits that Byrne expressly teaches defining the context of the machine as related to various element properties and relationships of the worksite ([0028] – [0032]), and further utilizes those properties and relationships to define maintenance tasks and timing based on criticality factors. Any matching of maintenance tasks to received events inherently cannot take place until the event is received, at which time the selection and scheduling of maintenance tasks is performed based on predefined criteria. The matching of IF X then Y that applicant interprets Byrne disclosing includes the contextual information, and is more appropriately analogized IF X AND W AND U, THEN Y, where X is the received event, augmented with contextual information W and U, which may be contextual items such as tool and part requirements for performing a repair, length of potential downtime and the effect on other machines/products, etc. The system of Byrne takes into account the contextual review information when selecting and scheduling maintenance tasks. While the flowchart of Byrne may be pre-defined, this is analogous to the applicants disclosure in that maintenance rules are pre-defined in order to be “matched” to the received event and contextual information. Additionally, Byrne expressly teaches a feedback loop for updating best known practices ([0040]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 15, and 17 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim 1 recites:
A method for automatic maintenance of a machine the method comprising: 
receiving at least one maintenance relevant event from a controller of the machine or generated in predetermined time intervals; 
augmenting the event with information related to the machine’s context read from a machine maintenance ontology that defines a machine configuration of the machine including different hardware and software components of the machine as well as interconnections and interdependencies; 
matching, subsequent to receiving the event, the augmented event with maintenance rules to generate at least one maintenance task comprising an associated task description, wherein the maintenance rules include at least some rules that are learned or trained automatically from events and associated maintenance tasks performed by an maintenance executing entity; and 
providing a maintenance schedule for the machine assigning the generated maintenance task to suitable maintenance executing entities on the basis of the associated task description of the respective maintenance task; and
performing automatically by the maintenance executing entity, the generated maintenance task on the machine. 
The highlighted limitations of the claim are a mental process of observation and evaluation. 
This judicial exception is not integrated into a practical application because the only additional element is merely an instruction of perform the task determined by the abstract idea, which is considered an insignificant extra-solution activity (MPEP 2106.05(g)). The specification expressly discloses that the maintenance entity may be a technician using tools required for maintenance. The broadest reasonable interpretation of the claims in light of the specification includes assigning a technician to perform maintenance duties as scheduled. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional element is merely an instruction of perform the task determined by the abstract idea, which is considered an insignificant extra-solution activity (MPEP 2106.05(g)). The broadest reasonable interpretation of the claim includes a process which may be performed completely in the mind by a human using observation, knowledge of the machine, verbal assignment of tasks, and performance of the assigned tasks for example.
Dependent claims 2 – 13 further define the abstract idea or the source of the data used in the abstract idea, but do not contain any further additional elements.
Claims 14, 15, and 17 – 20 are system claims which include “an event interface”, “a processing unit”, and “a control interface”. These additional elements are recited at a high level of generality such that they amount to nothing more than merely instructions to implement the abstract idea using a generic computing device (MPEP 2106.05(f)). The limitations may be interpreted as software modules, such that no physical components of the system are recited. Further, the examiner notes that the maintenance is not expressly recited as being performed automatically. Rather, the claims recite a calculated maintenance schedule and scheduling a maintenance entity, which may be nothing more than informing a human technician to perform the maintenance after lunch, and the human performing the maintenance assigned for example.
Claim 21 includes a “robot”, which is considered an additional element that is merely a tool that the technician may use to assist in performing the scheduled maintenance activity. The claim does not expressly require that the robot autonomously and automatically performs the maintenance operation. The claims and specification are directed to performing the planning and scheduling operations, with generic disclosure for performing a determined maintenance operation, and not towards the maintenance operation.
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 15, and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrne et al. (US 2008/0133178).

Regarding claim 1, Byrne teaches (FIG. 1 – 5):
A method for automatic maintenance of a machine the method comprising: 
receiving at least one maintenance relevant event from a controller of the machine or generated in predetermined time intervals (pressure drop [0025]); 
augmenting the event with information related to the machine’s context read from a machine maintenance ontology that defines a machine configuration of the machine including different hardware and software components of the machine as well as interconnections and interdependencies (maintenance plan/strategy indicates filter replacement, contextual review 110 establishes interdependencies, etc.); 
matching, subsequent to receiving the event, the augmented event with maintenance rules to generate at least one maintenance task comprising an associated task description, wherein the maintenance rules include at least some rules that are learned or trained automatically from events and associated maintenance tasks performed by an maintenance executing entity ([0025], [0040]); and 
providing a maintenance schedule for the machine assigning the generated maintenance task to suitable maintenance executing entities on the basis of the associated task description of the respective maintenance task ([0024]).; and 
performing automatically by the maintenance executing entity, the generated maintenance task on the machine (470).
Regarding claim 2, Byrne teaches:
The method of 1, wherein the maintenance rules comprise predefined maintenance rules and learned maintenance rules ([0024] – [0025], [0040]).
Regarding claim 3, Byrne teaches:
The method of claim 2, wherein the maintenance rules are learned or trained automatically from pairs of events and associated maintenance task performed by a maintenance executing entity ([FIG. 3]).
Regarding claim 4, Byrne teaches:
The method of claim 1, wherein events received from the controller of the machine and performed maintenance tasks are written into a maintenance log storing a maintenance history of the machine ([0020]).
Regarding claim 5, Byrne teaches:
The method of claim 4, wherein the task description of the generated maintenance task comprises: 
at least one maintenance task activity for performing a maintenance of a machine component of the machine, 
a maintenance task priority, 
a maintenance task capability required to perform the respective maintenance task activity, 
a list of maintenance task resources required to perform the maintenance task activity and a maintenance task type ([0024] – [0025]).
Regarding claim 6, Byrne teaches:
The method of claim 4, wherein if no matching between the machine context and the maintenance rules is achieved, the at least one maintenance task is recommended automatically based on data stored in the maintenance log (FIG. 3, 5).
Regarding claim 7, Byrne teaches:
The method of claim 1, wherein the controller controls at least one machine component of the machine which is maintained by a suitable maintenance executing entity selected according to the maintenance schedule ([0024] – [0025]).
Regarding claim 8, Byrne teaches:
The method of claim 1, wherein available suitable maintenance executing entities with maintenance task capabilities, available maintenance task resources, or maintenance task capabilities and available maintenance task resources are read from a maintenance database ([0025]).
Regarding claim 9, Byrne teaches:
The method of claim 1, wherein the maintenance relevant event comprises at least one of: 
a machine disruption event indicating a disruption of at least one machine component of the machine, 
a machine wear-out event indicating a wear-out of at least one machine component of the machine, or 
a time-triggered maintenance event (FIG. 3, 5).
Regarding claim 10, Byrne teaches:
The method of claim 1, wherein an event is generated by the controller of the machine by evaluating sensor data from sensors monitoring a behaviour, operation state of machine components, or behaviour and the operation state of machine components of the machine (FIG. 3, 5).
Regarding claim 11, Byrne teaches:
The method of claim 1, wherein the generated maintenance relevant event comprises a time stamp and machine component indicators indicating machine components affected by the respective event ([0025]).
Regarding claim 12, Byrne teaches:
The method of claim 1, wherein a maintenance task performed by a maintenance executing entity at a machine component of the machine is reported and written into a maintenance log to update a maintenance history of the machine ([0020]).
Regarding claim 13, Byrne teaches:
The method of claim 12, wherein the maintenance executing entity comprises maintenance components integrated or attached to the machine or a mobile maintenance executing entity moved to the machine according to the maintenance schedule ([0024] – [0025]).

Regarding claim 14, Byrne teaches:
A maintenance system for automatic maintenance of at least one monitored machine including a controller that controls machine components of the at least one monitored machine,
the maintenance system comprising: 
an event interface configured to receive maintenance relevant events concerning affected machine components of the at least one monitored machine from the controller of the at least one monitored machine or generated at predefined time intervals (FIG. 3, 5; [0024] – [0025]);
a processing unit including at least one processor, the processing unit configured to augment the received event with the event's machine context read from a machine maintenance ontology stored in a memory, where the machine maintenance ontology defines a machine configuration of the machine including different hardware and software components of the machine as well as interconnection and interdependencies, and to match the event's machine context with predefined maintenance rules and learned maintenance rules for generating at least one maintenance task comprising an associated task description used for calculating a maintenance schedule for the respective machines (FIG. 3, 5; maintenance plan/strategy indicates filter replacement, [0040]); and 
a control interface configured to control one or more maintenance executing entities depending on a calculated maintenance schedule of the at least one monitored machine to perform maintenance of affected machine components of the at least one monitored machine ([0024]); and
the one or more maintenance executing entities configured to automatically perform maintenance of affected machine components of the machine (470).

Regarding claim 15, Byrne teaches:
A machine comprising machine components controlled by a controller of the machine, the machine comprising: 
an interface configured to notify maintenance relevant events ([0024] – [0025]) concerning affected machine components of the machine generated by the controller of a maintenance system comprising: 
an event interface configured to receive maintenance relevant events concerning affected machine components of the machine from the controller or generated at predefined time intervals (FIG. 3, 5); 
a processing unit including at least one processor, the processing unit configured to augment the received event with the event's machine context read from a machine maintenance ontology stored in a memory, where the machine maintenance ontology defines a machine configuration of the machine including different hardware and software components of the machine as well as interconnections and interdependencies, and to match the event's machine context with predefined maintenance rules and learned maintenance rules for generating at least one maintenance task comprising an associated task description used for calculating a maintenance schedule for the respective machine (FIG. 3, 5; maintenance plan/strategy indicates filter replacement; [0040]); and 
a control interface configured to control one or more maintenance executing entities depending on a calculated maintenance schedule of the machine to perform maintenance of affected machine components of the machine ([0024]); and
the one or more maintenance executing entities configured to automatically perform maintenance of affected machine components of the machine (470).
Regarding claim 17, Byrne teaches:
The maintenance system of claim 14, wherein the maintenance rules are learned or trained automatically from pairs of events and associated maintenance task performed by a maintenance executing entity (FIG. 3, 5; [0024] – [0025]).
Regarding claim 18, Byrne teaches:
The maintenance system of claim 14, wherein events received from the controller of the machine and performed maintenance tasks are written into a maintenance log storing a maintenance history of the machine (FIG. 3, 5; [0024] – [0025]).
Regarding claim 19, Byrne teaches:
The maintenance system of claim 14, wherein the task description of the generated maintenance task comprises: at least one maintenance task activity for performing a maintenance of a machine component of the machine, a maintenance task priority, a maintenance task capability required to perform the respective maintenance task activity, a list of maintenance task resources required to perform the maintenance task activity and a maintenance task type (FIG. 3, 5; [0024] – [0025]).
Regarding claim 20, Byrne teaches:
The maintenance system of claim 14, wherein if no matching between the machine context and the maintenance rules is achieved, the at least one maintenance task is recommended automatically based on data stored in the maintenance log (FIG. 3, 5; [0024] – [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne as applied to claim 1 above, and further in view of de Guzman (US 2005/0288819).

Regarding claim 21, Byrne teaches performing maintenance and scheduling appropriate parts and tools, but fails to expressly disclose:
The method of claim 1, wherein the maintenance executing entity comprises a robot including one or more maintenance tools for automatically performing the generated maintenance task on the machine.
However, de Guzman expressly teaches autonomous robotic maintenance of equipment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an autonomous robotic component as a tool for performing the scheduled maintenance for the predictable advantage of reducing labor costs and improving technician safety.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624